Citation Nr: 1737342	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-01 190	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and psychosis. 

2.  Entitlement to service connection for cervical spine spondylosis, including as secondary to the service connected lumbosacral strain. 

3.  Entitlement to a rating in excess of 10 percent for the service-connected lumbosacral strain prior to August 27, 2009 and to a rating in excess of 40 percent thereafter.  

4.  Entitlement to a rating in excess of 10 percent for right L5 radiculopathy prior to November 29, 2016, and to a rating in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.





REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to January 1979.  His DD 214 shows that his country of last overseas service was Germany and that he was discharged under honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

During this appeal a December 7, 2012 rating decision granted service connection for right lower extremity, L5 (sciatic nerve) radiculopathy and assigned an initial 10 percent rating effective August 27, 2010 (date of VA electrodiagnostic testing).  

The Veteran and his spouse testified at a March 2016 videoconference before the undersigned Veterans Law Judge (VLJ) and a transcript thereof is on file.  

A September 2016 Board decision denied reopening of a claim for service connection for the residuals of in-service snake bites, and denied service connection for a jaw fracture, for residuals of a fracture of the nose, and for a traumatic dental condition for purposes of receiving VA monetary compensation.  The remaining claims were remanded for evidentiary development.  

A June 2017 rating decision granted service connection for left lower extremity radiculopathy (sciatic nerve) and assigned an initial 10 percent disability rating, effective November 29, 2016 (date of VA examination).  That rating decision also granted an increase from a 10 percent rating for service-connected lumbosacral strain to 40 percent, effective August 27, 2009 (date of receipt of claim); and also granted an increase from a 10 percent rating for right lower extremity radiculopathy, involving the L5 nerve root distribution (sciatic nerve) to 20 percent, effective November 29, 2016.  This resulted in an increase in the combined disability evaluation of 40 percent as of August 27, 2009, 50 percent as of August 27, 2010, and 60 percent as of November 29, 2016 (including the calculation of the bilateral factor).  

The case has now been returned to the Board.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not serve in combat, was not a prisoner-of-war, and did not experience hostile military or terrorist activity; and there is no corroborating evidence of a snake bite, personal assault or having witnessed the death of a fellow servicemember.  

2.  An inservice stressor of having been in a vehicular accident has been verified but the Veteran does not have PTSD, and a psychosis is first shown years after service.  

3.  The Veteran has an unspecified depressive disorder which is due to chronic pain and which as likely as not is due to a combination of pain from nonservice-connected disability and service-connected thoracolumbar spine disability.  

4.  Despite an inservice vehicular injury the earliest evidence of cervical spine pathology postdates military service by decades and the Veteran's current cervical spondylosis is unrelated to military service, and any inservice event or occurrence, and is not proximately due to or aggravated by the service-connected thoracolumbar strain.  

5.  Prior to August 27, 2009 the Veteran had full thoracolumbar range of motion and no muscle spasm or guarding or abnormality of spinal contour or gait.  

6.  Since August 27, 2009, the Veteran has not had favorable ankylosis of the thoracolumbar spine and prior to November 29, 2016, he did not have more than mild right leg sciatic radiculopathy; and since November 29, 2016 he had not had more than mild left leg sciatic radiculopathy or more than moderate right leg sciatic radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a psychiatric disability, to include PTSD and psychosis, are not met.  38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

2.  The criteria for service connection of an unspecified depressive disorder are met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).  

3.  The criteria for service connection for cervical spine spondylosis, including as secondary to the service connected lumbosacral strain, are not met.  38 U.S.C.A. §§ 1131, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

4.  The criteria for a rating in excess of 10 percent for service-connected lumbosacral strain prior to August 27, 2009 and to a rating in excess of 40 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5237 (2016). 

5.  The criteria for a rating in excess of 10 percent for right L5 radiculopathy prior to November 29, 2016, and to a rating in excess of 20 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 8520 (2016). 

6.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 8520 (2016). 

7.  Entitlement to an earlier effective date of August 27, 2009 for the 10 percent evaluation for right L5 radiculopathy have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by RO letters in September 2009 and January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and VA treatment records are on file.  

The Veteran and his spouse testified before the undersigned VLJ at a March 2016 videoconference.  Neither the Veteran nor his representative have alleged that there was any impropriety or flaw in the conduct of that hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The appellant has been provided VA examinations as to his claim for service connection for psychiatric disability in April 2010 and March 2017, and as to his claim for service connection for a cervical spine disorder in April 2010 and a medical opinion was obtained in November 2016.  Also, he was provided VA rating examinations as to his thoracolumbar spine disability in April 2010 and November 2016.  The adequacy of the examinations and opinions reached has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Moreover, there has been substantial compliance with the 2016 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the appeal is available but not obtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Principles of Service Connection

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) and (b).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and a psychosis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and other organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptoms first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Psychiatric Disability, Including PTSD and Psychosis

Under 38 C.F.R. § 3.304(f), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  With regard to the third PTSD criterion, evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  

As to the third requirement for PTSD, the existence of an in-service stressor, 38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  However, because the record evidence shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1).  

A clear diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, an opinion of a mental health professional based on a postservice examination of the veteran cannot be used to establish the occurrence of the stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  Moreover, M21-1 provides that "[a] stressor is not to be limited to just one single episode.  A group of experiences also may affect an individual, leading to a diagnosis of PTSD."  M21-1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 142.  

If an alleged stressor is not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994).  "Credible supporting evidence" is not limited to service department records, but can be from any source.  See Cohen, 10 Vet. App. at 147. 

In these situations, the record must contain service records or other corroborative evidence that substantiates or verifies testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  


Background

On examination for service entrance in January 1978 no pertinent abnormality was found.  In an adjunct medical history questionnaire he reported having or having had severe teeth or gum trouble.  However, there was no indication of such listed at the time of the enlistment examination.  

The Veteran was seen on September 24, 1978 after being in a jeep accident and his complaints included soreness of the low back and the back of his head.  He had a headache and felt "hazy."  It was reported that due to the accident he had been knocked unconscious for 3 minutes.  The assessment was contusions.  There was also a notation of a questionable mild concussion.  

In September 1978 it was noted that the Veteran had been seen the day before after being in a jeep accident.  He now complained of worsening back pain.  In pertinent part, a possible spinal injury was to be ruled out.  Another clinical notation of that same date noted that he had been unconscious for approximately 5 minutes after the accident.  On examination he was alert and fully oriented.  The assessments were a back strain and questionable concussion.  He was to be given Parafon Forte for pain and light duty for 2 days.  

The Veteran was seen again for back pain four days later, at which time he reported that in the accident he had been hit on his back and the left side of his head.  The assessment was low back pain and questionable headaches.  

The December 1978 examination for service discharge found no pertinent abnormality, and the Veteran reported that he was in good health.  

The Veteran's service personnel records show that he was stationed in Germany.  His principal duty is listed as rifleman and his military occupational specialty (MOS) was infantryman.  There is no indication in his service personnel records that he was on a profile related to a broken nose or jaw. 

The Veteran's service dental records show that he had various teeth missing and partials were provided during service.  There is no indication at all that this is due to any traumatic injury.  Rather, there are several indications of his being referred to disease control appointments for care.  There is no evidence of trauma and no indication of his jaw being wired shut within the dental records.  Moreover, the remaining STRs do not show any treatment related to a broken nose, a broken jaw, teeth being removed, or a jaw being wired shut. 

The Veteran originally sought service connection for a right leg disability associated with alleged in-service snake bites in March 1979, and in the claim he reported having sustained the snake bite in April 1978.  

On VA examination in August 1979 of the Veteran's back he reported having been bitten during service on the right ankle by a copperhead snake and for which he had been hospitalized but had no sequela.  

The RO issued a September 1979 rating decision denying the claim on the basis that there was no evidence of a snake bite in the service treatment records.  

In VA Form 21-4138, Statement in Support of Claim, in April 1980 the Veteran requested VA vocational rehabilitation but also reported that his leg was bothering him where he had been bitten by a copperhead snake at Ft. Benning, Georgia, and which had not improved.  

VAOPT records show that in June 1982 the Veteran was faced with a number of socioeconomic problems.  It was reported that his personal resources were limited and that he could possibly decompensate emotionally.  

VAOPT records include an April 1998 Mental Health Note that the Veteran had been sober for 14 months, until last week when he found out his wife had divorced him.  The assessment was cocaine/marijuana dependence, and alcohol abuse.  In May 1998 he admitted having a mental problem.  He reported using drugs but stated that his mental problem was worse than his drug problem.  In February 1999 he denied the need to address his alcohol and drug use other than through "AA" which he had attended regularly.  

The Veteran again filed for service connection for a right leg disability associated with in-service snake bites in October 2006.  This claim was denied in June 2007 on the basis that there is no evidence of an in-service snake bite and no evidence of any current residuals of a snake bite.  The Veteran did not appeal this decision.  

A January 24, 2008 VA mental health record in conjunction with treatment in a substance abuse program noted that the Veteran had abused alcohol, cocaine, and marijuana.  He reported having auditory hallucinations and paranoia when using cocaine, but not when sober.  After an evaluation the assessments were cannabis abuse, continuous alcohol dependence and cocaine dependence, and a depressive disorder, not otherwise specified (NOS).  

In August 2009 the Veteran filed a claim for service connection for PTSD due to personal trauma from the accident that caused his low back disorder and having been bitten three times by snakes during training at Ft. Benning, Georgia.  He attached VA Form 21-0781a, Statement in Support of Service Connection for PTSD Secondary to Personal Assault, in which he stated that on April 15, 1978, during field exercises at Ft. Benning, he was bitten three times by snakes and a helicopter took him to a hospital and he was hospitalized for about five weeks, which he thought was in Columbus, Georgia.  Also, in November 1978 in Germany his jeep collided with another jeep injuring his neck and back and for which he was hospitalized for many weeks until discharged from service.  

In statements in September and November 2009, the Veteran reported another stressor incident.  He reported that on July 1, 1977, during training in Fort Benning, Georgia, they were on the firing range "when one of the trainees turned on the entire unit and opened fire."  The Veteran reported that this person shot a couple other trainees and one of the staff before he was shot and killed by one of the officers.  

The Veteran also reported another stressor which was that another soldier, K.B., who was from the Veteran's hometown, was meeting German girls and had started "pimping them out" to other soldiers.  Then one day while off duty some German guys caught him and drowned him in a pool.  The Veteran stated that he was called to identify the body and was required to notify the soldier's mother what had happened when she flew to Germany to escort the body home.  This friend, K.B., had comforted the Veteran after the Veteran's boxing matches.  

In VA Form 21-4138, Statement in Support of Claim, in September 2009 the Veteran reported that his jaw had been broken three times due to boxing and his mouth was wired shut for 6 weeks.  He reported that his neck disorder was due to his back.  

In February 2010, the Veteran submitted VA Form 21-4138, Statement in Support of Claim, stating that his "PTSD is due to traumatic experiences during combat on active service in Vietnam."

On VA psychiatric examination in April 2010 the Veteran was noted to have a history of hospitalizations for perceptual abnormalities, delusions, and suicidal ideation.  Reportedly he had no issues with alcohol and substance use.  He did not have combat experience.  The examiner observed that the Veteran appeared to be displaying some impairment in reality testing and communication, and major impairment in several areas of his life.  His thought processes were rambling, racing and characterized by flight of ideas, circumstantiality, and tangentiality.  He had poorly organized thinking, word finding problems, concrete thinking, and significant problems with attention, concentration and hyperdistractibilty.  He had suicidal ideation, delusions, and paranoid ideation.  His recent and remote memory were moderately impaired.  It was reported that his inservice vehicular accident had caused intense fear and feelings of hopelessness and horror.  As to symptoms of increased arousal he had irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He was diagnosed as having a psychotic disorder, NOS, and polysubstance dependence.  The examiner reported that the Veteran met the DSM-IV stressor criterion but not the DSM-IV criteria for a diagnosis of PTSD.  However, the examiner further stated that whether the Veteran had PTSD was an issue that could not be resolved without a resort to speculation.  While there was substantiated evidence that he met the criterion for a stressor, i.e., the inservice vehicular accident, other disorders, including intoxicant dependence, appeared relatively more prominent and rendered the clarification of consistent signs and symptoms of PTSD unachievable at the current time.  Potentially, the Veteran might have PTSD, in addition to his other disabilities, but it was not possible to be specific or definitive.  

On VA examination on April 6, 2010 for traumatic brain injury (TBI) the Veteran's claim file was reviewed.  It was noted that the service records showed that he had been struck on the left side of the head in a vehicular accident and had a brief loss of consciousness.  He was seen in an emergency room and complained of headaches and feeling hazy but on a neurologic examination he was alert and oriented but with some asymmetrical neurologic motor findings on the right.  The diagnosis at that time was a questionable mild concussion.  He had a history of chronic polysubstance and alcohol dependence.  He now complained of neck pain triggering left-sided headaches unaccompanied by nausea, vomiting or photophobia.  He had chronic gait unsteadiness due to right leg pain and numbness.  He also complained of chronic left hand paresthesia and numbness.  

The neurologic evaluation included a mental status examination which found objective evidence of mild impairment of memory, attention, and concentration resulting in mild functional impairment.  As to orientation, he was occasionally disoriented in one of four spheres.  He reported hearing voices and having visual hallucinations.  The examiner reported that the Veteran had had a TBI during service.  The Veteran had headaches and memory impairment but with respect to whether this diagnosis was associated with the inservice TBI the examiner stated "possibly."  

In the Veteran's August 2010 notice of disagreement (NOD), he claimed his PTSD is due to being "forced to box for the unit in Germany and was injured several times, twice severely, breaking [his] jaw."  He reported that his service buddy had been killed in about November 1978 in Wildflecken, Germany, and that having to deal with this friends' mother when she came to take his body home had been extremely traumatic.  

On his VA Form 9, the Veteran claimed he had PTSD due to the in-service accident, as well as "watching my friend [K.B.] drown."  

In January 2012 the Veteran, via his service representative, claimed service connection for bilateral hearing loss and tinnitus as due to acoustic trauma from combat gunfire, rocket fire, and mortar fire in Vietnam.  

At the videoconference the Veteran testified that he continued to have flashbacks of an inservice snake bite.  He had been treated by VA for a number of years for PTSD.  During service a good childhood school friend had died in Germany and the Veteran had been made to identify that friend's body.  Also, he had boxed for a year in Germany and he had his teeth knocked out, and his nose broken.  Also, he had had his jaw broken which had required that his teeth be wired, shutting his mouth.  His wife testified that she had known the Veteran prior to service and he had changed since military service.  

The Veteran has stated that he had an inservice fractured jaw and fractured nose in service during a boxing match in Germany.  He reported that he boxed for one year while stationed in Germany.  He reported having had a fractured jaw and nose, and he had to have his jaw wired shut, which required the removal of several teeth.  He stated that he had been on a sixty day profile as a result, but that he was boxing again after 30 days.  

A statement from the Veteran's brother received in June 2016 reflects that he had received a phone call from the Veteran, while the Veteran was still in service, in which the Veteran reported having had a snake bite.  

In a February 2017 RO Administrative decision it was found that the Joint Service Records Research Center (JSRRC) had been able to document the death of a Private First Class K. B. on June 3, 1979 caused by drowning.  Thus, the RO conceded the occurrence of this event.  

On VA examination in March 2017 the Veteran's records were reviewed.  The examination report reflects that as to whether the Veteran had a diagnosis of PTSD that conformed to DSM-5 criteria based on that day's evaluation, the response was yes.  However, the examiner then listed the Veteran's current psychiatric diagnoses which did not include a diagnosis of PTSD but did list (1) an unspecified depressive disorder; (2) alcohol use disorder in sustained remission; (3) stimulant (Cocaine) use disorder in sustained remission; and (4) cannabis use disorder in sustained remission.  Another medical diagnosis relevant to the understanding or management of the mental health disorder was back pain.  

The examiner reported that as to the multiple mental disorders it was possible to differentiate which symptoms were attributable to each diagnosis.  The Veteran's substance use disorders were in remission and his symptom of depression was due to his depressive disorder.  His sleep problems were most likely due to his chronic pain. The examiner indicated that a mental condition had been formally diagnosed, but the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  There was no diagnosis of TBI.  

With respect to occupational and educational history, the Veteran's last job had been cleaning equipment 5 years ago.  The company went out of business.  He now volunteered, making card boxes for donated food at his church.  In 2008 he worked for a church in Atlanta doing handy man work for 5 years.  

The Veteran had first been seen at a mental health clinic on July 15, 2016 for one session after he was referred by his primary physician for self-reported PTSD.  The Veteran was never in combat.  Clinical notes reflected that he had reported that "different people got killed and this affected him."  He had not been seen since that time by mental health clinicians.  Other mental health records indicated diagnoses of cocaine use disorder, alcohol dependence, cannabis use disorder and depressive disorder, NOS.  When seen in March 2013 at an emergency room his PTSD screen was negative.  He had had previous detoxification in 2011 and 2012 and had also sought additional rehabilitation.  He related that he had stopped drinking in 2012 and had stopped using cocaine and cannabis after undergoing rehabilitation.  

As to the Veteran's reported stressors, it was noted that a friend of the Veteran's had beat a girl in Germany and then 2 weeks later that friend was found face down in a pool and the Veteran had to identify him.  The Veteran had not witnessed his friend being killed.  This stressor was not stressor related to a personal or sexual assault upon the Veteran and was not related to any fear of hostile military or terrorist activity.  This stressor did not meet Criterion A, i.e., adequacy to support a diagnosis of PTSD.  

As to the stressor of the Veteran having been in a vehicular accident it was reported that after that accident he had been hospitalized.  This stressor met Criterion A, i.e., the adequacy to support a diagnosis of PTSD.  

In March 2017 the VA Board certified psychiatrist that conducted the March 2017 VA psychiatric examination opined that the Veteran did not meet the criteria for PTSD.  No symptoms of psychosis were evidenced.  The Veteran had a mild unspecified depressive disorder.  There was no indication of PTSD or psychiatric problems in VA treatment notes except on November 4, 2016 which stated that he was under stress due to bringing his son home after 30 days in jail for drugs.  

It was stated that the Veteran had a diagnosis of an unspecified depressive disorder which was as likely as not due to his "shoulder pain/back pain."   It was also stated that the claimed condition was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that chronic pain could cause depression but the Veteran's mood disorder was not severe enough to require continuous treatment.  His last mental health appointment was on July 15, 2016.  His depression was not due to his substance use disorders because they were in remission.  

Analysis

Initially, it must be noted that for VA purposes the Vietnam Conflict ended in May 1975, and the Veteran did not commence his military service until more than two years thereafter.  Thus, his statements that he served in Vietnam and that he was in combat are not true.  Unfortunately, such statements undermine the overall reliability of his lay statements, and thus, necessitate that the Board's reliance be placed substantially on the objective evidence of record.  

Except for the statements made by the Veteran that he served in combat in Vietnam, the Veteran relies entirely upon alleged noncombat stressors as the causation of his alleged PTSD.  

In this case, the service records are completely negative for signs, symptoms, history, complaints, treatment or evaluation for any psychiatric disability.  It is undisputed that the earliest evidence of psychiatric disability postdates the Veteran's military service by a matter of decades.  

The Veteran contends that he had several inservice stressors which included being bitten by a copper head snake and trauma from boxing.  As to the snake bite and trauma from boxing, i.e., alleged jaw fracture(s), service connection for residuals of these was previously denied by the Board in September 2016 when it was found that there was no corroborating evidence of such events.  The evidentiary picture since that time has not changed and there remains no credible corroborating evidence of such stressors.  As to the putative stressor of the death of a friend, the evidence now shows that such a person did die in Germany by drowning.  However, while this event occurred, there is no corroborating evidence that the Veteran witnessed the alleged beating and forcibly drowning of this person and the Veteran's own accounts in this regard are, at best, conflicting.  Crucially, the event is documented as having occurred after the Veteran's service in June 1979; the Veteran was discharged in January 1979.  Moreover, identifying the body of his friend and informing his friend's mother of the friend's death does not rise to the level of stressors which may give rise to PTSD according to the findings of the March 2017 VA examiner.  

However, the Veteran did sustain injuries in an inservice vehicular accident.  The 2010 VA psychiatric examination states that the severity of injuries sustained met the criterion for a valid stressor.  However, that examiner was unable to render a definitive opinion as to whether the Veteran had PTSD.  Upon further examination in 2017 another VA examiner evaluated the Veteran.  While the report of the actual examination suggested that the Veteran had PTSD, in another document setting forth that examiner's opinion, it was made clear that the Veteran did not meet the criteria for a diagnosis of PTSD.  Similarly, as to TBI, the 2010 VA examiner was not clear whether the Veteran had sustained a TBI from the inservice vehicular accident, but the 2017 VA examiner found that the Veteran did not have residuals of a TBI.  There is also evidence that the Veteran has a psychosis, as was diagnosed on VA examination in 2010.  However, the evidence shows that the earliest evidence of a psychosis is many years after service and after years of substance abuse.  He has had psychotic symptoms, such as hallucinations, but the medical evidence suggests that these are associated with ingestion of illicit substances and, so, are not related in any manner to his military service or to any service-connected disability.  

In sum, the preponderance of the evidence shows that the Veteran does not have residuals of a TBI manifested by a mental disorder, that he does not have PTSD, and that any psychosis is unrelated to military service.  However, the analysis does not end here because, significantly, the March 2017 VA examiner opined that the Veteran had an unspecified depressive disorder.  Further, it was opined that it was due to pain which as likely as not was due to a combination of disability from shoulder pain, stemming from nonservice-connected disability of the cervical spine, as well as the Veteran's service-connected thoracolumbar disability.  

Thus, the preponderance of the evidence is against an award of service connection for PTSD, TBI residuals manifested by a mental disorder, or a psychosis but, resolving doubt in favor of the Veteran, service connection for an unspecified depressive disorder is warranted as being due to, at least in part, to the service-connected thoracolumbar disability.  

Cervical Spondylosis, Including Secondary to Lumbosacral Strain

Background

STRs confirm that the Veteran was treated for a low back injury incurred in a September 1978 jeep accident and his complaints included soreness of the back of his head.  He had a headache and felt "hazy."  It was reported that due to the accident he had been knocked unconscious for 3 minutes.  The assessment was contusions.  There was also a notation of a questionable mild concussion.  

Otherwise, the STRs are negative for anything relating to any injury of the Veteran's neck or head.  

Post service, VA treatment records dated in August 1980 show the Veteran complained of low back pain but he had no complaints referable to neck pain.  

In May 2007 the Veteran underwent an official examination of his lumbosacral spine.  An extensive history was recorded but there were no complaints as to his cervical spine.  

In August 2009 the Veteran filed VA Form 21-0781a, Statement in Support of Service Connection for PTSD Secondary to Personal Assault, in which he stated that in November 1978 in Germany his jeep collided with another jeep injuring his neck and back and for which he was hospitalized for many weeks until discharged from service.  This is the earliest contemporary evidence of any putative disability of the Veteran's neck.  

In VA Form 21-4138, Statement in Support of Claim, in September 2009 the Veteran reported that his neck condition "has resulted from [his] back."  

On VA psychiatric examination in April 2010 the Veteran was noted to be wearing a neck brace.  

On VA spinal examination on April 5, 2010 the Veteran reportedly had daily, constant sharp, severe neck pain with radiation of pain into the left arm.  On examination he had decreased sensation of the 1st thru 3rd fingers of the left hand possibly consistent with C6 impairment.  A December 2009 cervical CT scan revealed moderate cervical spondylosis, most significant at C3-C4 with central disc protrusion flattening of the cord anteriorly.  After a review of the records the examiner reported that with respect to whether the Veteran's cervical spine disorder was due to or a result of military service this could not be resolved without a resort to mere speculation, because the military records documented that the Veteran was in a jeep accident and had an injury to the back of his head.  However, his separation examination was normal.  It was certainly possible that he had a whiplash or other injury at the time of the jeep accident that might precipitate a degenerative process in his neck but the examiner did not have evidence to support this because there was no documentation of persistent neck problems following the accident.   

At the March 2016 hearing the Veteran reported that during military service he was in an airborne jumping accident.  He also believed that his cervical spine was injured at the time of the jeep accident that caused his service-connected lumbar spine disability.   

In November 2016 a VA medical opinion was obtained addressing whether it was at least as likely as not that the Veteran's cervical spondylosis was caused by his service-connected lumbosacral strain.  After reviewing the evidence a VA physician stated that even though the Veteran subjectively reported that his cervical spine symptoms had progressed, there was no medical evidence to suggest cervical spondylosis was caused by the lumbar spine pathology, unless there was ankylosis on adjacent segments of the spine which is not the case on this Veteran.  As to whether it was at least as likely as not that the Veteran's cervical spondylosis was aggravated (permanently worsened beyond the normal progression) by his service-connected lumbosacral strain, it was opined that a baseline level of severity of cervical spine condition based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by service-connected condition could not be determined because the medical evidence was not sufficient to support a determination of a baseline level of severity.  

Regardless of an established baseline, as to the question of whether the Veteran's cervical spine condition was at least as likely as not aggravated beyond its natural progression by the service-connected thoracolumbar spine disorder, the answer was no. The rationale was that even though the Veteran subjectively reported his cervical spine symptoms had progressed, there was no medical evidence to suggest that cervical spondylosis was caused by lumbar spine pathology, unless there was ankylosis on adjacent segments of the spine, as with such diseases as ankylosing spondylitis, which was not the case with this Veteran. 

Analysis

It is undisputed that the Veteran was in a vehicular accident during service in which he injured his thoracolumbar spine, and for which service connection is in effect.  At that time he also struck his head.  However, the STRs are negative for an actual injury to his neck, i.e., cervical spine, and, as noted by the 2010 VA examiner, the service separation examination was normal.  Moreover, the earliest actual complaints relative to his cervical spine and reported history of an inservice neck injury in the vehicular accident are 30 years after the Veteran's military service.  In his August 2009 VA Form 21-0781a, PTSD statement, he reported that inservice injuries of his neck and back had required extensive hospitalization which lasted until he was discharged from service.  This is shown by the STRs to be untrue.  To the contrary, his injuries from the inservice vehicular did not, as he alleges, require extended hospitalization.  

The 2010 VA examiner was unable to given a definitive opinion as to whether the Veteran's cervical spondylosis was triggered by an inservice vehicular whiplash injury because of the absence of documentation of continuity of symptomatology.  Similarly, the Board may weigh a claimant's lay statements against the absence of contemporary medical evidence.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Buchanan v. Nicholson, 451 F.3d 1331, 36-37 (Fed. Cir. 2006).  However, it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  See Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  The absence of a record of an event which would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (internal citations omitted).  For example, a foundation may be laid by establishing a medical reason for why a doctor would make a particular entry in regular treatment records.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In this case, as recently as the official 2007 examination the Veteran had no complaints as to his cervical spine.  If he believed that his low back disability had caused or aggravated any cervical spine disability, or if he believed that he had had continuous cervical spine symptoms since his inservice injury, it would be expected that he would have related such a history at the 2007 official orthopedic examination.  However, he did not and this weighs against the more recently related history or expression of belief, as in his August 2009, VA Form 21-0781a, that he had chronic disability since the inservice vehicular accident, and the September 2009 VA Form 21-4138, Statement in Support of Claim, in which he alleged that his cervical spine disability resulted from his back.  

Thus, the Board finds that the Veteran's lay assertions of continuous cervical spine symptoms since an inservice vehicular accident are not credible.  In turn, the Board gives greater weight to the opinion of the 2010 examiner which implicitly was that cervical spondylosis could have been by an inservice vehicular whiplash injury if there was continuity of symptomatology.  Since there is no credible history of continuous symptoms, the 2010 examiner's opinion weighs against the claim for service connection on the basis of direct inservice incurrence.  

With respect to service connection on the basis that the service-connected thoracolumbar disability caused or aggravated the Veteran's cervical spondylosis, the November 2106 VA medical opinion was that neither of these theories, causation and aggravation, was substantiated by any medical evidence in the absence of ankylosis, such as from ankylosing spondylitis.  In this case there is no evidence of any form of ankylosis of the thoracolumbar spine, inasmuch as virtually all medical records show that the Veteran retains some degree of thoracolumbar spinal motion.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for cervical spondylosis and, so, there is no basis for granting service connection.  



Evaluation of Lumbosacral Rated 10 Percent Prior to August 27, 2009 and 40 Percent Thereafter

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A disability rating must include consideration of the functional impairment as to the ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

The alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  

Spinal Ratings

Rating examinations should test for pain on active and passive motion, including weight-bearing and nonweight-bearing; if possible, compare with motion of an opposite, undamaged joint; and include findings as to functional loss during flare-ups.  Correia v. McDonald, 28 Vet. App. 158 (2016).  However, as to the spine there is no "opposite undamaged joint" and any nonweight-bearing positioning would require an examinee to be either supine or prone and in either case motion simply cannot be tested.  Likewise, if there is no flare-up at the time of an examination an examiner can only record an examinee's subjective complaints and history, or require an examiner to resort to speculation.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion must be considered, and painful motion of a joint with periarticular pathology is to be assigned at least a minimum compensable rating.  38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  However, the holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because Diagnostic Code (DC) 5003 (rating arthritis) requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for painful joint motion which is not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joint motion that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5242) but degenerative disc disease (DDD), i.e., IVDS is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes).  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching of the spine.  The disabilities rated under this General Rating Formula include lumbosacral or cervical strain (DC 5237) and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Note 1 following the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of these motions and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note 4 provides that range of motion measurement is to be rounded off to the nearest five degrees.  

Under the Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

Under 38 C.F.R. § 4.71a, DC 5243 for rating IVDS, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes.  

For purposes of evaluation under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

The service-connected radiculopathy of each lower extremity has been rated under 38 C.F.R. § 4.124a, DC 8520, which pertains to the sciatic nerve.  'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2013).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115" as thin skin, absence of hair, dystrophic nails).  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.124a.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Under DC 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis.  

Background

On VA examination in 1982 it was noted that subjectively the Veteran's symptoms seemed to exceed the amount of objective findings on examination.  

On official examination in May 2007 it was reported that the Veteran's lumbosacral strain was manifested by stiffness in the morning and with prolonged standing; and weakness with prolonged activity, in addition to low back pain which occurred constantly.  The pain traveled to his legs.  Characteristically the pain was aching but also sharp in nature and cramping in nature.  The Veteran estimated his pain level as being 8 on a scale of 10.  The pain could be elicited by physical activity and stress.  The pain came on by itself and was relieved by itself and with Tylenol 3.  When in pain he could function with medication.  

The Veteran related having incapacitating episodes as often as 5 times per month, which lasted for 3 days.  Over the past year he had had 60 incidents of incapacitation, for a total of 60 days.  The functional impairment was being unable to walk for long periods of time and unable to lift heavy objects.  

On examination the Veteran's posture was within normal limits.  His gait was abnormal, he limped and needed a cane for ambulation because it steadied his gait.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination from L2 to L5.  Straight leg raising was positive on the right but negative on the left.  There is no ankylosis of the lumbar spine.  Lumbar flexion was to 90 degrees; extension was to 30 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right rotation was to 30 degrees; and left rotation was to 30 degrees.  Function of the spine was additionally limited by repetitive use and pain, and pain had the major functional impact.  Function was not additionally limited by repetitive use, fatigue, weakness, lack of endurance or incoordination.  The inspection of the spine revealed normal head position with symmetry in appearance.  There is symmetry of spinal motion with normal curvatures of the spine.  There were no signs of IVDS such as chronic and permanent nerve root involvement.  On neurological examination of the lower extremities motor function and sensory functions were within normal limits.  Reflexes were equal, bilaterally.  Lumbar spine X-rays showed hypertrophic bridging lower thoracic spine.  

The Veteran's claim for an increased rating for his thoracolumbar disorder was received on August 27, 2009.  

On VA spinal examination on April 5, 2010 the Veteran reported that his low back condition had progressively worsened.  He took nonsteroidal anti-inflammatory drugs (NSAIDs), had had physical therapy and steroidal injections, and used a brace.  He reported that physical therapy on his neck and back had not helped but use of a cervical collar and back brace had been helpful.   Use of a TENS unit had not been helpful.  

Other than urinary frequency and nocturia, the Veteran had no history of fecal or urinary incontinence or symptoms.  He had erectile dysfunction.  Reportedly he had a history of numbness, paresthesias, leg or foot weakness and falls but the etiology of these symptoms was not related to the claimed spinal disorders.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  There was daily, constant, moderate sharp lumbar pain with radiation of pain into the legs.  There were no flare-ups and no incapacitating episodes.  He used a cane and a back brace.  He could walk more than 1/4 mile but less than 1 mile.  

On physical examination the Veteran's posture and head position were normal and his spine was symmetric in appearance.  His gait was normal.  There was no gibbus, kyphosis, listing, scoliosis, lumbar flattening or reverse lumbar lordosis.  He had tenderness of the thoracic sacrospinalis muscles but no spasm, atrophy, guarding, weakness or painful motion.  Strength in all tested muscles of the lower extremities was normal at 5/5, with normal muscle tone and no muscle atrophy.  

In the lower extremities, neurologically, reflexes were normal and equal, bilaterally.  Sensation to vibration and position was normal, bilaterally.  Sensation to pain, i.e., pinprick, was normal at 2/2 in the right leg but only 1/2 in the left leg.  Sensation to light touch was normal in the left leg but decreased at 0/2 in the right leg.  It was reported that the decreased sensation to pinprick in the left great toe was consistent with L5 radiculopathy or a deep peroneal disorder.  The absent light touch sensation in the right great toe was possibly consistent with peripheral neuropathy and the absent pinprick sensation in the right foot was consistent with L5 radiculopathy or a deep peroneal nerve disorder.  The examiner specifically noted that the findings on sensory examination were inconsistent and possibly unreliable.  

Active thoracolumbar flexion was to 90 degrees, extension was to 20 degrees, lateral bending was to 15 degrees, to the right and to the left, and lateral bending was to "60" [30] degrees, to the left and the right.  There was objective evidence of pain on active thoracolumbar motion.  Repetitive motion was possible, with pain, but without additional limitation of motion.  

Past X-rays in April 2010 revealed moderate lumbosacral degenerative changes and disc space narrowing between L4 and S1.  An April 2010 lumbar MRI revealed very small multilevel disc protrusions, minimal lumbar dextroscoliosis, moderate left  and severe right L5-S1 foraminal narrowing, spinal stenosis at T11/T12, and multilevel facet joint degenerative disease most prominent at L4-L5 and L5-S1.  

On the peripheral neurology component of the examination the Veteran complained of the gradual onset of right leg numbness and giving way for the past 15 years, which had progressively worsened.  In light of the foregoing findings the Veteran was schedule for electromyography in June 2010 but failed to attend.  As to whether the Veteran's right leg condition was due to or a result of inservice injury the examiner concluded that this could not be resolved without resort to mere speculation because although the Veteran now complained of right leg numbness when asked, his neurologic findings were inconsistent but made the examiner consider the possibility of L5 radiculopathy and the Veteran had failed to attend an appointment to have an EMG in June 2010.  Thus, the examiner could not determine with any degree of certainty the cause of the Veteran's right leg numbness.  

VAOPT records show that electrodiagnostic studies on August 27, 2010 were conducted because of a complaint of low back pain with numbness radiating to the right leg for 30 years.  The studies were abnormal and there was electrodiagnostic evidence of right L5 motor radiculopathy.  

At the 2016 videoconference the Veteran testified that he was taking a muscle relaxant for his low back disability.  In the mornings he could not stand for long or walk for very long.  He was now thinking about having low back surgery.  At a recent VA examination he had had pain on low back flexion, and his low back pain interfered with sleeping.  He was not now employed and had been rejected for employment, having been told it was due to his disabilities.  Due to an inservice snake bite he had a lot of numbness in his leg and used a cane because of past falls.  

VAOPT records show that in August 2016 the Veteran was evaluated for and fitted with a lumbosacral support.  In November 2016 he was fitted with a lumbosacral orthosis.  

On VA thoracolumbar spine examination on November 29, 2016 the Veteran's records were reviewed and it was reported that his diagnoses were degenerative arthritis of the spine and IVDS, and bilateral L5 radiculopathy.  He complained of having a "killing" low back pain every morning, and severe left leg numbness and intermittent left leg pain.  He underwent VA physical therapy in 2010 and 2011 and also underwent acupuncture, injections.  He currently used a TENs unit, a brace, and took medication.  He reported having had flare-ups, and having had functional loss or functional impairment of the thoracolumbar spine because it made it difficult to dress, bathe (shower), drive, lift, and it affected his sex life.  

On physical examination the Veteran had pain in all planes of thoracolumbar motion.  Flexion was to 25 degrees, extension was 25 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 30 degrees, right lateral rotation was to 10 degrees, and left lateral rotation was to 10 degrees.  (for a combined range of motion of 120 degrees).  His limited motion and painful motion contributed to functional loss.  There was objective evidence of localized tenderness or pain on palpation in the midline at L4-S1 and bilateral lumbar paraspinalis.  He could perform repetitive use testing with at least three repetitions but there was no additional loss of function or range of motion after three repetitions. Pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time and during flare-ups.  He had guarding or muscle spasm of the thoracolumbar spine but it did not result in abnormal gait or abnormal spinal contour.  Additional factors contributing to disability were disturbance of locomotion, interference with sitting, and interference with standing.  

Also on examination muscle strength was normal in the lower extremities except that left hip flexion was only 4/5.  Reflexes in the lower extremities were normal.  Sensation to light touch was normal in the lower extremities except for being decreased on the left lower leg and ankle, and left foot and toes in the L4/L5/S1 distribution.  He was unable to perform straight leg raising.  He had normal sensations in the right leg but severe pain and numbness in the left leg.  The involvement was the sciatic nerve, bilaterally, with the severity of the radiculopathy being moderate in the right lower extremity and mild in the left lower extremity.  There was no ankylosis.  He had no bowel or bladder problems related to his low back.  He had IVDS but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He constantly used braces and a cane.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.  His thoracolumbar spine condition impacted his ability to work, and the examiner reported that the Veteran last worked in 2012 as a warehouse manager for Stanley Steamer performing a job that entailed mostly sitting, and he was unable to lift.  As to the activities of daily living his wife helped him to dress and bathe (shower).  He had difficulty driving, and it affected his sex life. The degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine and bilateral L5 radiculopathies were a progression of the service-connected lumbosacral strain.  

Analysis

As noted above, when there are orthopedic and neurologic manifestations of IVDS, the IVDS may be assigned a single rating based on incapacitating episodes under DC 5243; or separate ratings will be assigned on the basis of the orthopedic and the neurologic manifestations.  In this case, there is no evidence that the Veteran has ever had incapacitating episodes which have bed rest prescribed by a physician and treatment by a physician.  Accordingly, the thoracolumbar disability must be rated on the basis of the orthopedic and the neurologic components of disability.  

The Veteran has been assigned separate staged ratings of 10 and 40 percent for the orthopedic manifestations of his service-connected chronic lumbosacral strain with degenerative changes.  He has also been assigned a separate 10 percent rating for the neurological manifestations, i.e., left leg radiculopathy, under Diagnostic Code 8520 (the sciatic nerve) and separate staged ratings of 10 and 20 percent for right leg radiculopathy, Diagnostic Code 8520 (the sciatic nerve).  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5237, and 5242 the orthopedic manifestations are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a.  

While the ratings for service-connected radiculopathy of each leg have not been specifically denied in a rating decision which has been appealed by the Veteran, and although the appellant's neurological symptoms are now rated separately, they are still part of the overall evaluation for his back disability, and so they are properly part of a request for an increased disability rating for that condition.  The separate neurological rating is simply a vehicle to provide "the maximum benefit allowed by law and regulation."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In this case, the 40 percent rating for the low back disorder was assigned as of the date of receipt of the claim for an increased rating.  The 10 percent rating prior to August 27, 2009 encompasses pain on thoracolumbar motion, inasmuch as the 2007 official examination found that the Veteran had full thoracolumbar flexion and, in fact, full range of motion in all planes of thoracolumbar spine motion.  At that time he had no muscle spasm, abnormality of gait or spinal contour.  For a higher rating of 20 percent the evidence would have had to show that he had thoracolumbar flexion of less than 60 degrees or combined range of motion in all thoracolumbar planes of motion of less than 120 degrees or muscle spasm or guarding causing abnormality of gait or spinal contour.  However, these findings were not demonstrated.  

It is only as of the November 29, 2016 VA rating examination that the Veteran is shown to have met the criteria for a 40 percent disabling rating, inasmuch as at that time he had flexion of less than 30 degrees, it being to only 25 degrees.  For the next higher disability rating of 50 percent it must be shown that he had unfavorable ankylosis.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  In this case there is no evidence that the Veteran has ever had ankylosis of the thoracolumbar spine.  Accordingly, since August 27, 2009 the criteria for a rating in excess of 40 percent for the Veteran's lumbar strain have not been met for the orthopedic component of the service-connected thoracolumbar spine disorder.  

As to the neurologic components, the evidence shows that the Veteran has had some sensory impairment of each lower extremity warranting the assignment of a 10 percent rating for radicular sciatic neuropathy of each lower extremity under DC 8520 and it was factually ascertainable that sciatic neuropathy of the right leg was moderate in degree in 2016.  A rating of 40 percent for moderately severely radicular sciatic neuropathy would require that the Veteran had more severe sensory impairment or organic changes.  In this case there is no evidence of organic changes.  There is no muscle atrophy and no trophic changes.  The November 29, 2016 VA examination specifically found that the Veteran had moderate radiculopathy in the right lower extremity and mild radiculopathy in the left lower extremity without bowel or bladder impairment.  While the Board acknowledges that the Veteran uses a back brace and a cane, that examination also found that muscle strength was essentially normal in the lower extremities, with only a slight reduction of strength in the left hip flexors, and his reflexes were normal.  

Accordingly, prior to November 29, 2016 a rating in excess of 10 percent was not warranted for right lower extremity sciatic radiculopathy and that since November 29, 2016, a rating in excess of 20 percent has not been warranted for right lower extremity sciatic radiculopathy and a rating in excess of 10 percent has not been warranted for left lower extremity sciatic radiculopathy.  The Board, however, finds that since objective evidence of radiculopathy of the right leg was suggested on VA examination in April 2010 and confirmed on electrodiagnostic studies on August 27, 2010, that the effective date for the 10 percent rating should be the date of receipt of the Veteran's increased rating claim, August 27, 2009. 

In sum, the Board finds that even with consideration of the doctrine of the favorable resolution of doubt, the preponderance of the evidence is against finding that that prior to August 27, 2009, the Veteran met the schedular criteria for a rating in excess of 10 percent for a lumbosacral strain and that the preponderance of the evidence is against finding that that since August 27, 2009, the Veteran met the schedular criteria for a rating in excess of 40 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  

In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) the Court concluded, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration, as suggested by the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), that the Board's jurisdiction was limited to only those service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

While it is true that the schedular rating criteria do not always address the symptoms specifically described by a veteran this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is otherwise inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  

Also, the Veteran may receive a higher rating if the service-connected disorder worsens to such an extent as to meet the schedular criteria for such a rating.  The significance of the availability of potentially higher schedular rating is that the Court's holding in Thun v. Peake, 22 Vet. App. 111,115 (2008) was that "[t]he threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available [italics added] schedular evaluations for that service-connected disability are inadequate..."  In other words, it is not solely the adequacy of the current schedular rating assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigned the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for the currently assigned rating would preclude, in determining whether the schedular criteria in the Rating Schedule were adequate, consideration of all criteria used in rating a particular disability.  Stated even more simply, the Court's case law has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)).

The statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing DC criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  The level of severity and symptomatology of the Veteran's service-connected lumbosacral strain has been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.  

Next, the Board will address functional impairment as relate to specific activities.  One such activity is cooking.  Such impairment does not usually involve using the lumbar spine in bending, and mostly involves usage of the shoulder and arm.  To the extent that cooking requires forward flexion, such specific measure of motion is explicitly part of the schedular rating criteria.  

As for functional impairment with dressing oneself, the specific acts of bending or twisting of the back that may be required to dress oneself are contemplated by the schedular rating criteria based on limited and painful motion.  For example, to the extent that dressing oneself requires forward flexion, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To some lesser extent, dressing oneself may require lumbar extension, lateral flexion, and rotation, which are all part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.

As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

As to potential functional impairment with respect to grocery shopping, or shopping generally, including in this case any possible use of a cart when shopping, as well as lifting, including the lifting of day-to-day objects, the slight lateral or twisting movements required for lifting objects such as groceries or other day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As such, to the extent that these activities may involve forward flexion of the lumbar spine, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To the extent that lifting shopping items or other items may require extension, lateral flexion, and rotation, such movements are part of the schedular rating criteria under combined range of motion.  

As to any possible functional impairment with respect to house cleaning, to the extent that house cleaning involves any type of lumbar spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are considered in arriving at a rating for the orthopedic manifestations of a spinal disorder.  See 38 C.F.R. § 4.71a, Plate V.  

"Interference with sitting" is considered as part of the schedular rating criteria and, likewise, interference with standing and weight-bearing, as well as instability of station, are considered as part of the schedular rating criteria.  Prolonged walking is part of the schedular rating criteria which contemplates disturbance of locomotion and interference with weight-bearing because prolonged walking necessarily involves weight-bearing.  See 38 C.F.R. § 4.45.  The minimal forward flexion of the back required to position oneself for standing by using the legs (as lifting is primarily performed with the legs, rather than the back) is contemplated by the schedular rating criteria based on limitation of motion, and specifically forward flexion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability.  

To the extent that any of these activities causes incidental pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  

Additionally, the impact of the Veteran's service-connected lower extremity radiculopathies is contemplated by the schedular rating criteria.  To the extent that the schedular rating criteria do not specifically list the pain and discomfort caused by these disorder, such pain and discomfort are factors for consideration of the extent and severity of sensory and motor impairment and, moreover, are not shown to be of such severity as to take these service-connected disorders outside of the norm contemplated by the rating schedule.  Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology as well as functional impairment due to the service-connected disabilities discussed above.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate.  This is particularly true when, as here, higher schedular ratings are possible; particularly if the Veteran actually develops greater functional impairment in the future.  Consequently, referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Service connection for PTSD and a psychosis is denied. 

Service connection for an unspecified depressive disorder is granted.  

Service connection for cervical spine spondylosis is denied.  

A rating in excess of 10 percent for service-connected lumbosacral strain prior to August 27, 2009 and to a rating in excess of 40 percent thereafter is denied.

A rating in excess of 10 percent for right L5 radiculopathy prior to November 29, 2016, and to a rating in excess of 20 percent thereafter is denied.

A rating in excess of 10 percent for left lower extremity radiculopathy is denied. 

An earlier effective date of August 27, 2009 for the 10 percent evaluation for right L5 radiculpathy is granted subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


